Case: 12-31029       Document: 00512223192         Page: 1     Date Filed: 04/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 29, 2013
                                     No. 12-31029
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




NAOMI L. HAYNES,

                                                  Plaintiff-Appellant,

versus

SOCIAL SECURITY ADMINISTRATION,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:11-CV-2289




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Naomi Haynes’s application for Supplemental Security Income Benefits


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31029      Document: 00512223192    Page: 2   Date Filed: 04/29/2013

                                  No. 12-60758

was denied, and the denial was upheld by an administrative law judge. The
Commissioner’s Appeals Council denied review, and Haynes sought relief in the
district court. The matter was referred to a magistrate judge for recommenda-
tion. He issued a detailed and comprehensive thirty-nine-page opinion recom-
mending that the complaint be dismissed. The district court accepted the recom-
mendation and entered final judgment, which Haynes appeals.
      The magistrate judge carefully considered all the evidence and concluded,
inter alia, that the Commissioner’s decision is supported by substantial evidence.
The magistrate judge correctly concluded, for example, that Haynes does not
have an impairment or combination of impairments that meets or medically
equals any of the listed impairments, that she is capable of performing her past
relevant work, and that there are other available jobs that she can perform.
      There is no reversible error by the Commissioner or the district court. The
judgment is AFFIRMED, essentially for the reasons convincingly explained by
the magistrate judge.




                                        2